| OMB APPROVAL | | OMB Number: 3235-0058| | Expires: May 31, 2012| | Estimated average burden | |hours per response2.50 | |SEC FILE NUMBER| |0-22286| |CUSIP NUMBER| | M8737E108| UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): [ ] Form 10-K [X] Form 20-F [] Form 11-K [ ] Form 10-Q Form [ ] 10-D [ ] Form N-SAR [ ]Form N-CSR For Period Ended: December 31, 2009 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. NOTHING IN THIS FORM SHALL BE CONSTRUED TO IMPLY THAT THE COMMISSION HAS VERIFIED ANY INFORMATION CONTAINED HEREIN. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART I REGISTRANT INFORMATION Taro Pharmaceutical Industries Ltd. Full Name of Registrant Former Name if Applicable 14 Hakitor Street Address of Principal Executive Office (Street and Number) Haifa Bay 26110, Israel City, State and Zip Code PART II RULE 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a)
